Citation Nr: 0638599	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 through 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran filed a motion to advance 
his appeal on the Board's docket.  That motion was granted.  
38 U.S.C.A. § 7107 (West 2005); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
condition.  In this case, the medical evidence of record 
shows a current back disability, to include diagnoses of 
mechanical pain likely from spondylolisthesis and multi-level 
mild stenosis.  The testimony provided at the October 2006 
hearing in this matter as well as statements from the 
veteran's long-time friends and relative lend credence to his 
claim of injury in-service.  However, there has not been a VA 
examination to determine, as much as possible, the exact 
nature and etiology of the veteran's back condition.  Such an 
examination is warranted; therefore, a remand is necessary.  
Under 38 C.F.R. § 3.159(c)(4) (2006), a medical examination 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but has evidence of a current disability, of an 
in-service event, injury or disease, and an indication that 
the two may be related. 

Before such an examination takes place, the RO should make an 
effort to obtain as much relevant and available medical 
evidence as possible and associate it with the veteran's 
claims folder.  The record currently contains VA outpatient 
treatment records dating from 2001 through 2004.  Any and all 
relevant VA treatment records from the time of the veteran's 
service through the present should be associated with the 
claims folder, as is required by 38 C.F.R. § 3.159(c)(2) 
(2006).  In addition, throughout the course of this appeal, 
the veteran has identified several private physicians that 
have afforded him treatment for his back disability, 
including Doctors Benner, Yelverton, Leonard, Sullivan, 
Berry, Gaede, and Hale.  The veteran has been notified that 
in order for VA to obtain those records, VA needs signed 
authorizations to obtain such records.  In an effort to 
assist the veteran to the utmost, the RO should again attempt 
to obtain information from the veteran and signed 
authorizations so that all relevant medical evidence can be 
associated with the claims folder before a final decision is 
rendered.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the veteran, the names, 
addresses, and treatment dates for any 
private treatment for his claimed back 
disability.  Obtain signed authorizations 
to obtain records from each named health 
care provider, and obtain all relevant 
records for the claims folder.  Also, 
obtain all non-duplicative VA treatment 
records with regard to the veteran's claim 
and associate those records with the 
claims folder.

2.  Once the above development has taken 
place, afford the veteran a comprehensive 
review of the record and VA spine 
examination.  The examiner should clarify 
and discuss all current diagnoses with 
regard to the veteran's back.  The 
examiner should assess the etiology of any 
diagnosed back disability.  

In particular, the examiner should provide 
an opinion by addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's back 
disability was caused by any event, 
disease, or injury during service?  

A complete rationale should be provided 
for any opinion expressed and all 
documents relied upon should be specified.  
The examiner should review the claims 
folder in conjunction with her or his 
examination, including all service records 
and the veteran's October 2006 testimony.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


